DETAILED ACTION

Applicant’s response filed on 12/15/2020 has been fully considered. Claims 1, 3-5, 7-15, and 17-21 are pending. Claims 1, 3-5, 7-15, and 17-20 are amended. Claims 2 and 16 are canceled. Claims 4-5, 11, 13-15, and 17-20 are withdrawn. Claim 21 is new.
The Office notes that in the amendments filed on 12/15/2020, claim 12 is indicated as withdrawn, but the Office has not withdrawn claim 12 from further consideration because in claims that were filed on 05/18/2020, claim 12 was not withdrawn, and claim 12 belongs to Group I that was elected by the applicant in their response filed on 08/07/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-10, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP 2015-189777 A, cited in IDS, machine translation in English used for citation and made of record on 09/17/2020) in view of Hirai et al. (JP 11-012346 A, cited in IDS, machine translation in English used for citation and made of record on 04/26/2018) and Sakata et al. (JP 06-136100 A, cited in .
Regarding claims 1 and 21, Sakamoto teaches a curable composition [Abstract, 0006] comprising a thiol compound (A) comprising a first and a second thiol group [Abstract, 0006, 0016, 0017], an epoxy compound (B2) [Abstract, 0007, 0014] that optionally is an epoxy compound (B2) comprising a first and a second epoxy group, wherein the epoxy compound (B2) optionally comprises a bisphenol epoxy resin, a novolac epoxy resin, or a biphenyl diglycidyl ether [0014], a curing accelerator [Abstract, 0007] that is optionally organic phosphorus compound [0020], and a reaction inhibitor [Abstract, 0007] that is p-toluenesulfonic acid [0011]. The instant application recites that p-toluenesulfonic acid has a pKa of -2.8 [0036]. Therefore, Sakamoto’s reaction inhibitor that is p-toluenesulfonic acid reads on an acid (D) having an acid dissociation constant (pKa) relative to water of -2.8 as claimed, wherein the acid (D) is an aromatic sulfonic acid as claimed.
Sakamoto does not teach a specific embodiment wherein the epoxy compound (B2) is an epoxy compound (B2) comprising a first and a second epoxy group, wherein the epoxy compound (B2) comprises a bisphenol epoxy resin, a novolac epoxy resin, a triglycidyl aminophenol, a biphenyl diglycidyl ether, a triglycidyl isocyanurate, a polyglycidyl (meth)acrylate, and/or a copolymer of a glycidyl (meth)acrylate and a vinyl monomer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Sakamoto’s epoxy compound (B2) comprising a first and a second epoxy group, wherein the epoxy compound (B2) comprises a bisphenol epoxy resin, as Sakamoto’s epoxy compound (B2). One of 
Sakamoto does not teach that the curable composition further comprises (C) a phosphine compound. However, Hirai teaches a phosphine compound (C) [Abstract, 0004, 0013] that is used to improve catalytically the activity of [0015] a thiol compound comprising a first and a second thiol group [Abstract, 0004, 0009-0010] and to acquire fast curability [0015] and that is present in a curable composition [Abstract, 0004] further comprising the thiol compound comprising a first and a second thiol group [Abstract, 0004, 0009-0010] and an epoxy compound [Abstract, 0004, 0005] comprising a first and a second epoxy group, wherein the epoxy compound optionally comprises a bisphenol epoxy resin, a novolac epoxy resin, a biphenyl diglycidyl ether, a triglycidyl isocyanurate, a polyglycidyl (meth)acrylate, or a copolymer of a glycidyl (meth)acrylate and a vinyl monomer [0005]. Sakamoto and Hirai are analogous art because both references are in the same field of endeavor of a curable composition comprising a thiol compound comprising a first and a second thiol group, an epoxy compound comprising a first and a second epoxy group, and a phosphorus compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hirai’s phosphine compound (C) to substitute for Sakamoto’s curing accelerator, which would read on the limitation wherein the curable composition further comprises a phosphine compound (C) as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a prima facie obvious to combine or substitute equivalents known for the same purpose (MPEP 2144.06). Specifically, Hirai teaches that the phosphine compound (C) [Abstract, 0004, 0013] is used to improve catalytically the activity of [0015] a thiol compound comprising a first and a second thiol group [Abstract, 0004, 0009-0010] and to acquire fast curability [0015] and is present in a curable composition [Abstract, 0004] further comprising the thiol compound comprising a first and a second thiol group [Abstract, 0004, 0009-0010] and an epoxy compound [Abstract, 0004, 0005] comprising a first and a second epoxy group, wherein the epoxy compound optionally comprises a bisphenol epoxy resin, a novolac epoxy resin, a biphenyl diglycidyl ether, a triglycidyl isocyanurate, a polyglycidyl (meth)acrylate, or a copolymer of a glycidyl (meth)acrylate and a vinyl monomer [0005]. Sakamoto teaches that the organic phosphorus compound is a curing accelerator [0020] that is present in a curable composition [Abstract, 0007] that further comprises a thiol compound (A) comprising a first and a second thiol group [Abstract, 0006, 0016, 0017], an epoxy compound (B2) [Abstract, 0007, 0014] that optionally is an epoxy compound (B2) comprising a first and a second epoxy group, wherein the epoxy compound (B2) 
Sakamoto does not teach that the curable composition further comprises an isocyanate compound (E1) comprising only one isocyanate group. However, Sakata teaches an isocyanate compound (E1) comprising only one isocyanate group that is present as an additive [0015] in a curable composition [0014] that further contains a thiol compound comprising a first and a second thiol group, an epoxy compound comprising a first and a second epoxy group [Abstract, 0008], and optionally a phosphine compound [0013]. Sakamoto and Sakata are analogous art because both references are in the same field of endeavor of a curable composition containing a thiol compound comprising a first and a second thiol group, an epoxy compound comprising a first and a second epoxy group, and optionally a phosphine compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Sakata’s isocyanate compound (E1) comprising only one isocyanate group to modify Sakamoto’s curable composition. One of ordinary skill in the art would have been motivated to do so because Sakata teaches that the isocyanate compound (E1) comprising only one isocyanate group is beneficial for improving adhesive force without significantly impairing curability and storage stability when it is used as an additive [0015] in a curable composition [0014] that further contains a thiol compound comprising a first and a second thiol group, an epoxy compound comprising a first and a second epoxy group [Abstract, 0008], and optionally a phosphine compound [0013], which would have been desirable for Sakamoto’s curable 
Regarding claim 3, Sakamoto teaches that an amount of [0021] the curing accelerator [0020] is 1 to 30 parts by mass based on 100 parts by mass of [0021] the epoxy compound (B2) [Abstract, 0007, 0014], and that 35 to 85 parts by mass of [0019] the thiol compound (A) comprising a first and a second thiol group [Abstract, 0006, 0016, 0017] are added to 100 parts by mass of [0019] the epoxy compound (B2) [Abstract, 0007, 0014], and that the curing accelerator [Abstract, 0007]  is optionally organic phosphorus compound [0020], which means that an amount of Sakamoto’s curing accelerator is in a range of from 0.54 to 22 parts by mass, based on 100 parts by mass of a total amount of Sakamoto’s thiol compound (A), Sakamoto’s epoxy compound (B2), and an isocyanate compound (E1). This is based on the following calculations: 1 / (85 + 100 + 0) * 100 = 0.54; and 30 / (35 + 100 + 0) * 100 = 22.
Sakamoto does not teach that an amount of the phosphine compound (C) is 0.1 parts by mass to 5 parts by mass based on 100 parts by mass of a total amount of the thiol compound (A), the epoxy compound (B2) and the isocyanate compound (E1). However, Sakata teaches an isocyanate compound (E1) comprising only one isocyanate group that is present as an additive [0015] in a curable composition [0014] that further contains a thiol compound comprising a first and a second thiol group, an epoxy compound comprising a first and a second epoxy group [Abstract, 0008], and optionally a phosphine compound [0013], wherein the addition amount of the isocyanate compound (E1) [0016] comprising only one isocyanate group [0015] is in a range of 0.1 to 20 parts by weight with respect to 100 parts by weight of the epoxy compound [0016]. 
Sakamoto does not teach that an amount of the phosphine compound (C) is 0.1 parts by mass to 5 parts by mass based on 100 parts by mass of a total amount of the 
Regarding claim 7, Sakamoto does not teach that the phosphine compound (C) has formula (I). However, Hirai teaches a phosphine compound (C) [Abstract, 0004, 0013] that is tris(4-methoxyphenyl) phosphine, tris(2,6-dimethoxyphenyl) phosphine, or tris(2,4,6-trimethylphenyl) phosphine [0013] and that is used to improve catalytically the 1, X2, and X3 are independently phenyl group, X1, X2, and X3 each optionally comprising a substituent comprising alkyl group comprising 1 carbon atom, and alkoxy group comprising 1 carbon atom as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable composition with similar curability because Hirai’s phosphine compound (C) that is tris(4-methoxyphenyl) phosphine, tris(2,6-dimethoxyphenyl) phosphine, or tris(2,4,6-trimethylphenyl) phosphine and Sakamoto’s curing accelerator are equivalents known for the same purpose because each is used as a curing accelerator that is optionally an organic phosphorus compound and that is used in a curable composition comprising a first and a second thiol group and an epoxy prima facie obvious to combine or substitute equivalents known for the same purpose (MPEP 2144.06). Specifically, Hirai teaches that the phosphine compound (C) [Abstract, 0004, 0013] that is tris(4-methoxyphenyl) phosphine, tris(2,6-dimethoxyphenyl) phosphine, or tris(2,4,6-trimethylphenyl) phosphine [0013] is used to improve catalytically the activity of [0015] a thiol compound comprising a first and a second thiol group [Abstract, 0004, 0009-0010] and to acquire fast curability [0015] and is present in a curable composition [Abstract, 0004] further comprising the thiol compound comprising a first and a second thiol group [Abstract, 0004, 0009-0010] and an epoxy compound [Abstract, 0004, 0005] comprising a first and a second epoxy group, wherein the epoxy compound optionally comprises a bisphenol epoxy resin, a novolac epoxy resin, a biphenyl diglycidyl ether, a triglycidyl isocyanurate, a polyglycidyl (meth)acrylate, or a copolymer of a glycidyl (meth)acrylate and a vinyl monomer [0005]. Sakamoto teaches that the organic phosphorus compound is a curing accelerator [0020] that is present in a curable composition [Abstract, 0007] that further comprises a thiol compound (A) comprising a first and a second thiol group [Abstract, 0006, 0016, 0017], an epoxy compound (B2) [Abstract, 0007, 0014] that optionally is an epoxy compound (B2) comprising a first and a second epoxy group, wherein the epoxy compound (B2) optionally comprises a bisphenol epoxy resin, a novolac epoxy resin, or a biphenyl diglycidyl ether [0014].
Regarding claim 8, Sakamoto teaches that the curable composition comprises 0.01 to 5.0 parts by mass of [0007] the reaction inhibitor [Abstract, 0007] that is p-
Sakamoto does not teach that a (D)/(C) molar ratio of the acid (D) to the phosphine compound (C) is from 0.001 to 1. However, Hirai teaches a phosphine compound (C) [Abstract, 0004, 0013] that is tris(4-methoxyphenyl) phosphine, tris(2,6-dimethoxyphenyl) phosphine, or tris(2,4,6-trimethylphenyl) phosphine [0013] and that is used to improve catalytically the activity of [0015] a thiol compound comprising a first and a second thiol group [Abstract, 0004, 0009-0010] and to acquire fast curability [0015] and that is present in a curable composition [Abstract, 0004] further comprising the thiol compound comprising a first and a second thiol group [Abstract, 0004, 0009-0010] and an epoxy compound [Abstract, 0004, 0005] comprising a first and a second epoxy group, wherein the epoxy compound optionally comprises a bisphenol epoxy resin, a novolac epoxy resin, a biphenyl diglycidyl ether, a triglycidyl isocyanurate, a polyglycidyl (meth)acrylate, or a copolymer of a glycidyl (meth)acrylate and a vinyl monomer [0005]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hirai’s phosphine compound (C) that is tris(4-methoxyphenyl) phosphine, tris(2,6-dimethoxyphenyl) phosphine, or tris(2,4,6-trimethylphenyl) phosphine to substitute for Sakamoto’s curing accelerator, and to optimize a molar ratio of Sakamoto’s reaction inhibitor that is p-toluenesulfonic acid to Hirai’s phosphine compound (C) that is tris(4-methoxyphenyl) phosphine, 
Regarding claim 9, since Sakamoto in view of Hirai and Sakata renders obvious the composition of claim 1, and since the only recited ingredient in the claimed adhesive is the composition of claim 1, Sakamoto in view of Hirai and Sakata renders obvious an adhesive comprising the composition.
Regarding claim 10, Sakamoto teaches two test pieces, wherein the curable composition was spread on one side of one of the test pieces, the other test piece was pasted with the curable composition, and the composition was cured [0034], or an adherend comprises the composition on its surface, wherein the composition is cured [0042], which reads on an article, comprising a coating layer comprising, in cured form, the composition of claim 1 as claimed.
Regarding claim 12, since Sakamoto in view of Hirai and Sakata renders obvious the composition of claim 1, and since the only recited ingredient in the claimed potting agent suitable for immobilizing ends of hollow fiber membrane bundles in a hollow fiber .

Response to Arguments
Applicant’s arguments, see p. 7-10, filed 12/15/2020, with respect to the rejection of claims 1, 3, 7-10, and 12 under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP 2015-189777 A, cited in IDS, machine translation in English used for citation and made of record on 09/17/2020) in view of Hirai et al. (JP 11-012346 A, cited in IDS, machine translation in English used for citation and made of record on 04/26/2018) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. In response to the applicant’s argument that Sakata’s [0015], relied on in the office action, provides no indication to select an isocyanate with only one isocyanate, but instead indicates that diisocyanates and triisocyanates are at least equivalent, that therefore, the alleged benefit or motivation attributed to monoisocyanates in the office action is not scientifically objective, and cannot be directly correlated with the selection made by the applicants (p. 7), although Sakata teaches monoisocyanates, diisocyanates, and triisocyanates [0015], each one of the isocyanates taught by Sakata is single embodiment in which the isocyanate is present in their composition. Sakata provides motivation to use their isocyanate compound (E1) .
In response to the applicant’s argument that this assertion is believed to be mapped to the claims on a hindsight basis, and reconsideration of this logic is respectfully requested (p. 8), it must be recognized that any judgment on obviousness is In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Office’s reasoning for why one of ordinary skill in the art would have found it obvious to use Sakata’s isocyanate compound (E1) comprising only one isocyanate group to modify Sakamoto’s curable composition is based only on Sakata’s and Sakamoto’s teachings, which take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and do not include knowledge gleaned only from the applicant's disclosure. Specifically, one of ordinary skill in the art would have been motivated to do so because Sakata teaches that the isocyanate compound (E1) comprising only one isocyanate group is beneficial for improving adhesive force without significantly impairing curability and storage stability when it is used as an additive [0015] in a curable composition [0014] that further contains a thiol compound comprising a first and a second thiol group, an epoxy compound comprising a first and a second epoxy group [Abstract, 0008], and optionally a phosphine compound [0013], which would have been desirable for Sakamoto’s curable composition because Sakamoto teaches that the curable composition has adhesive strength [0031, 0034, 0035, 0038] and that the curable composition comprises a thiol compound (A) comprising a first and a second thiol group [Abstract, 0006, 0016, 0017], an epoxy compound (B2) [Abstract, 0007, 0014] that optionally is an epoxy compound (B2) comprising a first and a second epoxy group [0014], and a curing accelerator [Abstract, 
In response to the applicant’s argument that when Sakata’s curable composition further contains an isocyanate compound, the isocyanate compound ends up reacting with Sakata’s thiol compound, prior to Sakata’s epoxy compound reacting with Sakata’s compound, and that as a result, it would become difficult to control Sakata’s pot life to a selected time, since fluidity of the curable composition decreases in a short period of time, as noted in paragraph [0013] and [0014] of the present application (p. 8), one of ordinary skill in the art, before the effective filing date of the claimed invention, would not have been aware of a possibility of the isocyanate compound reacting with Sakata’s thiol compound prior to Sakata’s epoxy compound reacting with Sakata’s compound, would not have been aware of a possibility that it would become difficult to control Sakata’s pot life to a selected time, and would not have been aware that fluidity of the curable composition would decrease in a short period of time. This is because Sakata and Sakamoto do not teach or suggest that it would occur. Therefore, one of ordinary skill in the art would not have been dissuaded from using Sakata’s isocyanate compound (E1) comprising only one isocyanate group to modify Sakamoto’s curable composition.
In response to the applicant’s argument that the presently claimed invention solves this problem, which known in the art from Sakata and militating against the idea that Sakata would be predictably applied or have a reasonable expectation of success, as assumed in the office action (p. 8), the problem, to which the applicant refers, is not known in the art from Sakata. This is because Sakata and Sakamoto do not teach or 
In response to the applicant’s argument that there is no indication in the combined art that the phosphine compound (C) nucleophilicly adds to the epoxy In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The applicant appears to be alleging unexpected results but does not refer to any results. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results (MPEP 716.01(c)(I)). The arguments of counsel cannot take the place of evidence in the record (MPEP 716.01(c)(II)).
In response to the applicant’s argument that the claimed acid (D) functions as an inhibitor of the reaction between the thiol group and epoxy group, which can allow for the adjustment and tailoring of pot life by generating delay in the start of the reaction, e.g., based on the amount of the acid (D) added, as described in [0104] et seq. of the present application (p. 8), it is noted that “the claimed acid (D) functions as an inhibitor of the reaction between the thiol group and epoxy group, which can allow for the adjustment and tailoring of pot life by generating delay in the start of the reaction, e.g., based on the amount of the acid (D) added” is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The applicant appears to be alleging unexpected 
In response to the applicant’s argument that it is possible to control pot life to a desired time by using the claimed combination of the epoxy compound (B), the phosphine compound (C), the acid (D), and the isocyanate compound (E1) based on the results of Example 22, Additional Comparative Examples 1 to 3, Comparative Examples 21 to 24 in Table 6 of the instant application, and Examples 21 to 24 in Table 6 of the instant application (p. 8-10), the applicant’s allegations of unexpected results are not persuasive because the applicant’s results are not commensurate in scope with the claimed invention. Specifically, Examples 21 to 24 in Table 6 of the instant application comprise HMDI [Table 6], wherein HMDI is hexamethylene diisocyanate [0088], and they do not comprise an isocyanate compound (E1) comprising only one isocyanate group, whereas claim 1 recites a curable composition comprising an isocyanate compound (E1) comprising only one isocyanate group in lines 1 and 8.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support," and in other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The applicant’s allegations of unexpected results are not persuasive also because the applicant did not compare the claimed invention with the closest prior art, which is Sakamoto et al. (JP 2015-189777 prima facie case of obviousness (MPEP 716.02(e)). Also, the Office reminds the applicant that the burden is on the applicant to establish that the results are unexpected and significant (MPEP 716.02(b)(I)). Furthermore, the applicant referred to Additional Comparative Examples 1 to 3, but did not present them in a Declaration under 37 CFR 1.132 or in the instant application as originally filed. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results (MPEP 716.01(c)(I)).
In response to the applicant’s argument that Sakata does not disclose or indicate the use of the combination of the epoxy compound, the phosphine compound, the acid, and the isocyanate compound, nor the effect of such a selection (p. 10), the rejection of the claims in this Office action is not based on Sakata individually and is not based on Sakata’s teaching of a curable composition comprising the claimed epoxy compound (B2), the claimed phosphine compound (C), the claimed acid (D), and the claimed isocyanate compound (E1). It is based on the position that the combination of Sakamoto In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that there was no reasonable expectation of success of implementing the claimed invention based on the cited art, as evidenced in the experiments of record (p. 10), one of ordinary skill in the art would have had a reasonable expectation of success of implementing the claimed invention based on the cited art for the reasons explained in the rejection of the claims that are set forth in this Office action. Also, with the experiments of record, to which the applicant referred, are not evidence of a lack of reasonable expectation of success because none of the experiments of record represent Sakamoto’s invention because Additional Comparative Examples 1 to 3 each comprised HDMI (arguments p. 9), and the instant application recites that HMDI is hexamethylene diisocyanate [0088]. In contrast, Sakamoto does not teach that their composition comprises an isocyanate compound, which means that Additional Comparative Examples 1 to 3 do not represent Sakamoto’s invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID T KARST/Primary Examiner, Art Unit 1767